IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 21, 2009
                                No. 08-51124
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

GENARO CENICEROS,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:08-CR-1209-1


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Genaro Ceniceros pleaded guilty to importing and possessing with intent
to distribute marijuana. The district court sentenced Ceniceros to 21 months of
imprisonment, a term at the bottom of the guidelines range. Ceniceros appeals
his sentence, arguing that he was entitled to a two-level reduction in his offense
level under U.S.S.G § 3B1.2(b) as a minor participant in the drug-trafficking
operation.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51124

      Ceniceros has not met his burden to establish that he played only a minor
role in the offense. See Burton v. United States, 237 F.3d 490, 503 (5th Cir.
2000). Ceniceros’s sentence was based entirely on the conduct that he was
directly involved in and the quantity of drugs that he personally transported;
thus, a minor-role adjustment was not required even if he played only a small
part in a large enterprise. See United States v. Garcia, 242 F.3d 593, 598-99 (5th
Cir. 2001); United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995). In any
event, Ceniceros’s argument that he should have received the adjustment
because he was merely a drug courier with little knowledge of the smuggling
operation is unavailing. A courier is often “indispensable” to a drug-smuggling
operation, United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989), and
thus is not automatically entitled to a minor-role adjustment. United States v.
Jenkins, 487 F.3d 279, 282 (5th Cir. 2007). Ceniceros’s role in transporting over
25 kilograms of drugs across the border was more than peripheral; therefore, the
district court did not clearly err in finding that he was not a minor participant.
See United States v. Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                        2